Citation Nr: 1146864	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  09-27 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Boston, Massachusetts


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU rating).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The Veteran had active service from April 1945 to December 1946 and from October 1948 to July 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 RO rating decision that denied a claim for a TDIU rating.  In September 2010, the Board remanded this appeal for further development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are bilateral mixed deafness (rated 80 percent); tinnitus (rated 10 percent); residuals of prostate cancer (rated 20 percent); status post duodenal ulcer (rated 10 percent); and postoperative residuals a stapedectomy of the left ear and a stapes mobilization of the right ear (rated 0 percent).  The combined disability rating is 90 percent.  

2.  The Veteran's service-connected disabilities are of such severity so as to preclude substantially gainful employment.  


CONCLUSION OF LAW

The criteria for a TDIU rating have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants a TDIU rating.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.  

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure or follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and subjective criteria. Hatlestad v. Brown, 5 Vet. App. 524 (1993); VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria, set forth at 38 C.F.R. § 3.340(a)(2), provide for a total rating when there is a single disability or a combination of disabilities that results in a 100 percent schedular evaluation.  

Subjective criteria, set forth at 38 C.F.R. § 4.16(a), provide for a TDIU when, due to service-connected disability, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment as a result of service-connected disability.  38 C.F.R. § 4.16(b).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).  

"A claim for TDIU presupposes that the rating for the condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  Pursuant to 38 C.F.R. § 3.340(a) (2011), "total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  A determination whether a person is capable of engaging in a substantially gainful occupation must consider both the person's abilities and his employment history.  Faust v. West, 13 Vet. App. 342, 355 (2000).

The Veteran's service connected disabilities are bilateral mixed deafness (rated 80 percent); tinnitus (rated 10 percent); residuals of prostate cancer (rated 20 percent); status post duodenal ulcer (rated 10 percent); and postoperative residuals a stapedectomy of the left ear and a stapes mobilization of the right ear (rated 0 percent).  The combined disability rating is 90 percent.  Thus, the Veteran satisfies the percent rating standards for a TDIU rating under 38 C.F.R. § 4.16(a).  

The remaining question before the Board is whether the Veteran is unemployable by reason of his service-connected disabilities alone, taking into consideration his educational and occupational background.  The record shows that he completed one year of college.  He reports that his most recent occupation was as an "engineer" in the Army.  The Veteran indicates that he last worked full-time in the Army in January 1974 and that he became disabled in January 1980 due to his bilateral deafness.  He maintains that he stopped working after his discharge from the Army and that a physician at the time of his discharge told him to stay away from noise to prevent further damage to his hearing.  The Veteran reports that he took a job in Africa after his discharge, but that the conditions were so poor, he quit that job.  He indicates that his field of training was with heavy equipment repair, but due to the damage to his ears, he didn't want to continue working around heavy equipment.  

The Board observes that a September 2010 VA general medical examination report; an August 2011 VA physician statement; and an October 2011 audiological examination report, all include opinions that address the Veteran's employability.  

A September 2010 VA general medical examination (performed by a nurse practitioner) reflects that the Veteran's claims file was reviewed.  The Veteran reported, as to his employment history, that he retired in 1975.  He indicated that he stopped working at the age of forty-six after his discharge from the military in 1974.  He stated that he took a job in Africa with a company after his discharge from the service, but that the living conditions were so poor that he quit that position while still at the age of forty-six.  The Veteran indicated that at the time of his discharge, a military physician told him to stay away from noise to prevent further damage to his hearing.  He reported that he retired with a pension from the military.  The Veteran stated that his field of training was in heavy equipment repair and that because of the damage to his ears from his military career, he didn't want to continue working around heavy equipment.  He related that he was eighty-three and that he had severe hearing loss and was unsteady on his feet at times.  The examiner reported that such issues would make it difficult for the Veteran to hold down a job.  It was also noted that the Veteran's driving was very limited.  

The diagnoses were hearing loss; prostate cancer; degenerative joint disease of the knees; hypertension; B12 deficiency; seasonal allergies; vertigo; and peptic ulcer disease.  The examiner commented that in her opinion, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it was as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities of severe hearing loss, a perforated ear drum, and chronic tinnitus, either alone, or together, rendered him unable to service or follow a substantially gainful occupation.  The examiner indicated that, in addition, after examining the Veteran, his age of eighty-three, his unsteady gait, and his hand tremors, would also make it difficult for him to work.  

An August 2011 statement reflects that the Veteran's service treatment records and administrative records were reviewed by the VA examiner, who reported that the Veteran was examined less than one year earlier.  The examiner stated that without regard to his age or the impact of any nonservice-connected disabilities, it was less likely than not that his service-connected conditions of hearing loss, tinnitus, and a perforated eardrum, either alone or together, rendered him unable to service or follow substantially gainful employment.  The examiner opined that the overall severity of his service-connected conditions prevented him from continuing in his previous job/career as a combat engineer, but that he thought the sum total of his service-connected conditions would not prevent him from being able to retrain in a new field for substantially gainful employment.  

An October 2011 VA audiological examination report (performed by an audiologist) reflects that the Veteran's claims file was reviewed.  The diagnoses were mixed hearing loss in the right ear, mixed hearing loss in the left ear, and tinnitus.  The examiner commented that with amplification and reasonable accommodations as specified in the Americans with Disabilities Act, the Veteran's hearing loss alone should not significantly affect his vocational potential or limit his participation in most work activities.  The examiner stated that employment would be feasible for the Veteran in a loosely supervised situation requiring little communication and interaction with the public.  The examiner remarked that the Veteran's bilateral mixed hearing loss, alone or in the aggregate, did not preclude the Veteran from obtaining or maintaining any form of gainful employment consistent with his education or occupational experience.  

The Board observes that the Veteran completed one year of college and he reports that he last worked full-time in Army in January 1974 as an "engineer" working in heavy equipment repair.  The Veteran has reported that he retired in 1975 and that because of the damage to his ears from his military career, he did not want to continue working around heavy equipment following his discharge from service.  The Board notes that the examiner, pursuant to the September 2010 VA general medical examination report, specifically commented that in her opinion, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it was as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities of severe hearing loss, a perforated ear drum, and chronic tinnitus, either alone, or together, rendered him unable to service or follow a substantially gainful occupation.  The examiner indicated that, in addition, the Veteran's age of eighty-three, his unsteady gait, and his hand tremors, would also make it difficult for him to work.  

The Board observes that there are also opinions of record finding that the Veteran's service-connected disabilities should not preclude employment.  In an August 2011 statement, a VA physician indicated that without regard to his age or the impact of any nonservice-connected disabilities, it was less likely than not that his service-connected conditions of hearing loss, tinnitus, and a perforated eardrum, either alone or together, rendered him unable to service or follow substantially gainful employment.  The physician indicated that he thought that the overall severity of the Veteran's service-connected conditions prevented him from continuing in his previous job/career as a combat engineer, the sum total of his service-connected conditions would not prevent him from being able to retrain in a new field for substantially gainful employment.  The Board notes that the Veteran's employment history essentially involves working with heavy equipment in the Army for over two decades.  The VA physician specifically stated that the Veteran's service-connected conditions prevented him from continuing in his previous job/career as a combat engineer.  Although the VA physician reported that the Veteran would be able to retrain in a new field for substantially gainful employment, he did not indicate the specific fields of employment where he felt the Veteran could be gainfully employed.  The physician also stated that the prior VA general medical examination (noted above) was excellent and complete, and did not specifically address the opinion provided by the examiner at that time.  

Further, the Board notes that an examiner, pursuant to an October 2011 VA audiological examination report, commented that the Veteran's hearing loss alone should not significantly affect his vocational potential or limit his participation in most work activities.  The examiner stated that employment would be feasible for the Veteran in a loosely supervised situation requiring little communication and interaction with the public.  The Board observes that the VA examiner solely addressed the Veteran's service-connected bilateral mixed deafness and not his other service-connected disabilities.  The Board also notes that record contains little, if any, evidence that the Veteran has experience in employment that would qualify him to obtain an occupation in a loosely supervised situation requiring little communication and interaction with the public.  

The Board notes that although the VA physician in August 2011 and the VA examiner in October 2011, have indicated, respectively,  that the Veteran could perform occupations other than in his trained field, or that involve loose supervision and little interaction with the public, it is unclear whether any such employment could be gainful, given the Veteran's service-connected disabilities.  Based upon the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board concludes that the Veteran's service-connected disabilities alone have rendered him unable to secure or follow a substantially gainful occupation.  Accordingly, he is entitled to a TDIU rating.  


ORDER

Subject to the law and regulations governing payment of monetary benefits, a TDIU rating is granted.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


